DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the hemispherical bearing portion" in line 6. There is insufficient antecedent basis for this limitation in the claim; a hemispherical bearing portion is not previously recited in the claim. Claim 20 is also rejected for depending upon rejected claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,992,114  (Ajanovic).
Ajanovic discloses a hybrid set screw (25) for a drive hub (see Figure 6 and annotated Figure 1 below) comprising:
a threaded shank (33) having a first diameter;
a transition portion (34) extending from the threaded shank and tapering to a second diameter less than the first diameter; and
a bearing portion extending from the transition portion and having the second diameter; 
wherein the threaded shank, the transition portion, and the hemispherical bearing portion form a single body from a single piece of material (see Figure 6).

    PNG
    media_image1.png
    406
    518
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6 of Ajanovic
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,143,029 (Brown).
Brown discloses a hybrid set screw (50) for a drive hub (see Figure 6) comprising:
a threaded shank (52) having a first diameter;
a transition portion (62) extending from the threaded shank and tapering to a second diameter less than the first diameter; and
a bearing portion (60) extending from the transition portion and having the second diameter; 
wherein the threaded shank, the transition portion, and the hemispherical bearing portion form a single body from a single piece of material (see Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,645,089 (Hayes) in view of Ajanovic.
Regarding claim 1, Hayes discloses a drive hub (60’) for engagement with a shaft of a secondary power source to transfer energy from a primary driving element (see Figures 3A-3D), comprising:
a body portion (120) having an inner periphery (140) engageable with the shaft of the secondary power source, wherein the body portion is intended to communicate with a primary driving element to effectuate rotation thereof;
at least one radially extending bore (82’) formed in the body portion, and having an end spaced from the inner periphery by a separation wall (91’); and
at least one hybrid setscrew (90’) extending within the at least one radially extending bore, and having a bearing portion (88’) that applies pressure to the separation wall, and to the shaft of the secondary power source that is received within the inner periphery to effectuate constant engagement between the drive hub and the shaft (see column 4, line 58, through column 5, line 19).
Hayes does not expressly disclose the set screw being a single piece.
Ajanovic teaches a single piece hybrid set screw (25) having a bearing portion (see annotated Figure 1 above). Ajanovic teaches provided the set screw in a single piece aids in providing a structure with relatively few parts (see column 6, lines 55-62). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the set screw of Hayes to be formed as a single piece, as taught in Ajanovic, in order to minimize the number of parts needed to assembly the drive hub.
Regarding claim 2, Hayes teaches the body portion (120) includes a plurality of lugs (126) that extend radially outward away from the inner periphery, each of the plurality of lugs being uniformly spaced from one another (see Figure 3A and column 5, lines 64-66).
Regarding claim 3, Hayes teaches the plurality of lugs (126) comprises six symmetrically arranged lugs (see Figure 3A and column 6, lines 2-4).
Regarding claim 4, Hayes teaches the inner periphery of the body portion (120) is splined (at 140 in Figure 3A).
Regarding claim 5, Hayes teaches the at least one radially extending bore (82’) is formed in one of the plurality of lugs (126; see Figures 3A-3D).
Regarding claim 6, Hayes teaches a plurality of radially extending bores (82’) in at least one of the plurality of lugs (126; see Figure 3D).
Regarding claim 7, Hayes teaches a second radially extending bore (82’) formed in another of the plurality of lugs (126; see column 9, claim 7).
Regarding claim 8, the combination of Hayes and Ajanovic teaches a second single piece hybrid setscrew (90’ of Hayes, the single piece being taught by Ajanovic as set forth above) disposed in the second radially extending bore (82’) and having a bearing portion (88’) that applies pressure to the separation wall (91’), and to the shaft of the secondary power source that is received within the inner periphery to effectuate constant engagement between the drive hub and the shaft (see column 4, line 58, through column 5, line 19).
Regarding claim 9, Hayes teaches the body portion (120) includes a front half (124) and a back half (122) with each the plurality of lugs (126) extending from at least the back half, while less than each of the plurality of lugs extend from the front half (see column 9, claim 9).
Regarding claim 10, Hayes teaches the separation wall (91’) has a substantially flat inner surface (136).
Regarding claim 11, each of Hayes and Ajanovic teaches the bearing portion (88’ of Hayes, see annotated Figure 1 above of Ajanovic) is hemispherical.
Regarding claim 12, Hayes discloses a drive hub (60’) for engagement with a shaft of a secondary power source (see Figures 3A-3D), comprising:
a body potion (120) having an inner periphery (140) and an outer periphery, and comprising a plurality of uniformly spaced outwardly extending lugs (126);
the body potion being engageable with the shaft of the secondary power source to effectuate rotation thereof;
at least one first radially extending bore (82’) formed in at least one of the plurality of uniformly spaced outwardly extending lugs, the at least one radially extending bore having an open end adjacent the outer periphery and a closed end adjacent the inner periphery (see Figure 3A), the closed end having a substantially flat bottom surface (126);
at least one second radially extending bore (82’) formed in the body portion, and having an end spaced from the inner periphery by a separation wall (91’); and
at least one hybrid setscrew (90’) extending within the at least one first and second radially extending bores, and having a bearing portion (88’) that applies pressure to the separation wall, and to the shaft of the secondary power source that is received within the inner periphery to effectuate constant engagement between the hub and the shaft;
whereby the drive hub is securely engaged to the shaft while minimizing damage to the shaft (see column 4, line 58, through column 5, line 19).
Hayes does not expressly disclose the set screw being a single piece.
Ajanovic teaches a single piece hybrid set screw (25) having a bearing portion (see annotated Figure 1 above). Ajanovic teaches provided the set screw in a single piece aids in providing a structure with relatively few parts (see column 6, lines 55-62). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the set screw of Hayes to be formed as a single piece, as taught in Ajanovic, in order to minimize the number of parts needed to assembly the drive hub.
Regarding claim 13, Hayes teaches the plurality of lugs (126) comprises six symmetrically arranged lugs (see Figure 3A and column 6, lines 2-4).
Regarding claim 14, Hayes teaches the inner periphery of the body portion (120) is splined (at 140 in Figure 3A).
Regarding claim 15, Hayes teaches the at least one radially extending bore (82’) is formed in one of the plurality of lugs (126; see Figures 3A-3D).
Regarding claim 16, Hayes teaches a second radially extending bore (82’) formed in another of the plurality of lugs (126; see column 9, claim 7).
Regarding claim 17, the combination of Hayes and Ajanovic teaches a second single piece hybrid setscrew (90’ of Hayes, the single piece being taught by Ajanovic as set forth above) disposed in the second radially extending bore (82’) and having a bearing portion (88’) that applies pressure to the separation wall (91’), and to the shaft of the secondary power source that is received within the inner periphery to effectuate constant engagement between the drive hub and the shaft (see column 4, line 58, through column 5, line 19).
Regarding claim 18, each of Hayes and Ajanovic teaches the bearing portion (88’ of Hayes, see annotated Figure 1 above of Ajanovic) is hemispherical.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Brown.
Regarding claim 1, Hayes discloses a drive hub (60’) for engagement with a shaft of a secondary power source to transfer energy from a primary driving element (see Figures 3A-3D), comprising:
a body portion (120) having an inner periphery (140) engageable with the shaft of the secondary power source, wherein the body portion is intended to communicate with a primary driving element to effectuate rotation thereof;
at least one radially extending bore (82’) formed in the body portion, and having an end spaced from the inner periphery by a separation wall (91’); and
at least one hybrid setscrew (90’) extending within the at least one radially extending bore, and having a bearing portion (88’) that applies pressure to the separation wall, and to the shaft of the secondary power source that is received within the inner periphery to effectuate constant engagement between the drive hub and the shaft (see column 4, line 58, through column 5, line 19).
Hayes does not expressly disclose the set screw being a single piece.
Brown teaches a single piece hybrid set screw (50) having a bearing portion (60). Brown teaches this structure insures proper orientation of the setscrew, while maintaining its holding power (see column 1, lines 54-71). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the set screw of Hayes to be formed as a single piece, as taught in Brown, in order to insure proper orientation of the setscrew, while maintaining holding power.
Regarding claim 2, Hayes teaches the body portion (120) includes a plurality of lugs (126) that extend radially outward away from the inner periphery, each of the plurality of lugs being uniformly spaced from one another (see Figure 3A and column 5, lines 64-66).
Regarding claim 3, Hayes teaches the plurality of lugs (126) comprises six symmetrically arranged lugs (see Figure 3A and column 6, lines 2-4).
Regarding claim 4, Hayes teaches the inner periphery of the body portion (120) is splined (at 140 in Figure 3A).
Regarding claim 5, Hayes teaches the at least one radially extending bore (82’) is formed in one of the plurality of lugs (126; see Figures 3A-3D).
Regarding claim 6, Hayes teaches a plurality of radially extending bores (82’) in at least one of the plurality of lugs (126; see Figure 3D).
Regarding claim 7, Hayes teaches a second radially extending bore (82’) formed in another of the plurality of lugs (126; see column 9, claim 7).
Regarding claim 8, the combination of Hayes and Brown teaches a second single piece hybrid setscrew (90’ of Hayes, the single piece being taught by Brown as set forth above) disposed in the second radially extending bore (82’) and having a bearing portion (88’) that applies pressure to the separation wall (91’), and to the shaft of the secondary power source that is received within the inner periphery to effectuate constant engagement between the drive hub and the shaft (see column 4, line 58, through column 5, line 19).
Regarding claim 9, Hayes teaches the body portion (120) includes a front half (124) and a back half (122) with each the plurality of lugs (126) extending from at least the back half, while less than each of the plurality of lugs extend from the front half (see column 9, claim 9).
Regarding claim 10, Hayes teaches the separation wall (91’) has a substantially flat inner surface (136).
Regarding claim 11, each of Hayes and Brown teaches the bearing portion (88’ of Hayes, 60 of Brown) is hemispherical.
Regarding claim 12, Hayes discloses a drive hub (60’) for engagement with a shaft of a secondary power source (see Figures 3A-3D), comprising:
a body potion (120) having an inner periphery (140) and an outer periphery, and comprising a plurality of uniformly spaced outwardly extending lugs (126);
the body potion being engageable with the shaft of the secondary power source to effectuate rotation thereof;
at least one first radially extending bore (82’) formed in at least one of the plurality of uniformly spaced outwardly extending lugs, the at least one radially extending bore having an open end adjacent the outer periphery and a closed end adjacent the inner periphery (see Figure 3A), the closed end having a substantially flat bottom surface (126);
at least one second radially extending bore (82’) formed in the body portion, and having an end spaced from the inner periphery by a separation wall (91’); and
at least one hybrid setscrew (90’) extending within the at least one first and second radially extending bores, and having a bearing portion (88’) that applies pressure to the separation wall, and to the shaft of the secondary power source that is received within the inner periphery to effectuate constant engagement between the hub and the shaft;
whereby the drive hub is securely engaged to the shaft while minimizing damage to the shaft (see column 4, line 58, through column 5, line 19).
Hayes does not expressly disclose the set screw being a single piece.
Brown teaches a single piece hybrid set screw (50) having a bearing portion (60). Brown teaches this structure insures proper orientation of the setscrew, while maintaining its holding power (see column 1, lines 54-71). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the set screw of Hayes to be formed as a single piece, as taught in Brown, in order to insure proper orientation of the setscrew, while maintaining holding power.
Regarding claim 13, Hayes teaches the plurality of lugs (126) comprises six symmetrically arranged lugs (see Figure 3A and column 6, lines 2-4).
Regarding claim 14, Hayes teaches the inner periphery of the body portion (120) is splined (at 140 in Figure 3A).
Regarding claim 15, Hayes teaches the at least one radially extending bore (82’) is formed in one of the plurality of lugs (126; see Figures 3A-3D).
Regarding claim 16, Hayes teaches a second radially extending bore (82’) formed in another of the plurality of lugs (126; see column 9, claim 7).
Regarding claim 17, the combination of Hayes and Brown teaches a second single piece hybrid setscrew (90’ of Hayes, the single piece being taught by Brown as set forth above) disposed in the second radially extending bore (82’) and having a bearing portion (88’) that applies pressure to the separation wall (91’), and to the shaft of the secondary power source that is received within the inner periphery to effectuate constant engagement between the drive hub and the shaft (see column 4, line 58, through column 5, line 19).
Regarding claim 18, each of Hayes and Brown teaches the bearing portion (88’ of Hayes, 60 of Brown) is hemispherical.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ajanovic.
Ajanovic discloses the bearing portion is hemispherical (see annotated Figure 1 above), but does not expressly disclose the second diameter is half of the first diameter.
Applicant is reminded that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hybrid set screw of Ajanovic, such that the second diameter is half of the first diameter, as such a modification would not perform differently in the function of a set screw. One of ordinary skill in the art would be motivated to choose the relative dimensions of the set screw depending upon the dimensions of the intended structure(s) to be coupled.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brown.
As to 35 U.S.C. 102(a)(1), Brown discloses the bearing portion (60) is hemispherical (see “cup-point” in column 3, lines 22-23) and the second diameter is half of the first diameter (see NOTE below).
NOTE: In column 3, lines 3-29, Brown discloses the first diameter being in the range of 0.1340” to 0.1380”. Brown further notes the maximum internal diameter of the internal conical wall (58) is in the range of 0.064” to 0.074”. As shown in Figure 6, the maximum internal diameter is equal to the outer diameter at an end of the bearing portion. Dividing 0.064 by 0.138 gives a ratio of 0.464. This result means that at a point between the threaded shank and the end of the set screw, the ratio is 0.5, or half. One may define the point at where the ratio is 0.5 as the point where the transition portion and bearing portion meet. As such, Brown discloses the second diameter being half of the first diameter
As to 35 U.S.C. 103, in an alternative interpretation, Brown discloses the bearing portion (60) is hemispherical (see “cup-point” in column 3, lines 22-23), but does not expressly disclose the second diameter is half of the first diameter.
Applicant is reminded that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hybrid set screw of Brown, such that the second diameter is half of the first diameter, as such a modification would not perform differently in the function of a set screw. One of ordinary skill in the art would be motivated to choose the relative dimensions of the set screw depending upon the dimensions of the intended structure(s) to be coupled.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 16, 2022